           Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF IOWA, CENTRAL DIVISION


RSM US LLP,

                         Plaintiff,
                                                           Case No. 4:20-cv-315
           v.

CENTERS FOR MEDICARE & MEDICAID
SERVICES,

                         Defendant.


                                            COMPLAINT

           1.     Plaintiff RSM US LLP (“RSM”) brings this action against Defendant the Centers

for Medicare & Medicaid Services (“CMS”) to compel compliance with the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”). CMS has failed to respond to RSM’s request for

documents and communications relating to its decision making and administration of loan

programs with respect to CoOportunity Health. RSM respectfully requests that the Court compel

CMS to comply with the FOIA.

                                      JURISDICTION AND VENUE

           2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331.

           3.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e)(1).

                                              PARTIES

           4.     Plaintiff RSM US LLP is an Iowa limited liability partnership with an office in Des

Moines, Iowa.




#3224741
       Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 2 of 8




       5.      Defendant CMS is a federal agency within the meaning provided in the FOIA, see

5 U.S.C. § 552(f)(1), that is headquartered in Baltimore, Maryland. CMS has possession, custody,

and control of records to which RSM seeks and is entitled to access.

                                 FACTUAL ALLEGATIONS

       6.      This case arises out of CMS’s eight-month-long refusal to comply with its most

basic legal obligations under the Freedom of Information Act. CMS first asserted an inapplicable

privilege exemption to justify categorically withholding all responsive documents in its

possession. CMS has now admitted that its position was incorrect. But rather than comply with

the law and make a fulsome production, CMS instead dragged its feet, producing small handfuls

of documents in a slow drip over several months. The agency made no effort to identify the full

corpus of responsive documents, to communicate its findings to RSM, or to produce a

comprehensive set of materials in a timely fashion.

       7.      On August 8, 2019, RSM served an Iowa subpoena, domesticated in the District of

Columbia, on Kristen Roberts, Administrator, a person authorized to accept service on behalf of

CMS. This state subpoena was directed to CMS, and concerned CMS’s oversight of, management

of, and relationship with CoOportunity. See Ex. A.

       8.      RSM requested several categories of documents from CMS, including (1)

communications between CMS and CoOportunity, its liquidators, its consultants, or its regulators

in the Iowa Insurance Division or the Nebraska Department of Insurance; (2) internal and external

documents and communications concerning CoOportunity’s enrollment, claims experience, plan

rates, or reserves; (3) internal and external documents concerning grants and loans, including

startup and solvency loans, requested by or awarded to CoOportunity; and (4) documents and

communications concerning CoOportunity’s liquidation. See Ex A.



                                                2
       Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 3 of 8




       9.      CMS took no action with respect to this properly served subpoena. In fact, CMS

did not respond until after RSM resubmitted its request via email to the CMS online FOIA

submission portal on January 29, 2020.

       10.     On February 4, 2020, CMS acknowledged having received RSM’s FOIA request

on January 29, 2020, and notified RSM that CMS had assigned it control number 012920207016.

See Ex. B.

       11.     On May 4, 2020, CMS notified RSM that it had determined to deny access “to any

and all responsive documents within CMS’s possession pursuant to Exemption 5 of the FOIA.”

CMS based this decision on an incorrect reading of Exemption 5, asserting that Exemption 5

“permits the withholding of ‘inter-agency or intra-agency communication that is subject to

deliberative process, litigation, and other privileges.’” See Ex. C at 1. This is not a correct

quotation or application of Exemption 5, as explained below.

       12.     On May 14, 2020, RSM, by and through its attorneys, filed an administrative

appeal. See Ex. D. In its appeal, RSM explained that Exemption 5 does not permit CMS to

withhold documents simply because CMS is engaged in related litigation. To the contrary, well-

established law holds that Exemption 5 does not shield from disclosure documents that would

otherwise be discoverable in litigation. Exemption 5 protects only privileged documents. RSM

also argued that neither deliberative process privilege nor any other privilege allows nondisclosure

in this case, because RSM does not seek any documents protected by such privileges.

       13.     CMS did not confirm the docketing of RSM’s appeal until June 4, 2020. See Ex.

E.

       14.     On June 12, 2020, CMS responded to RSM’s appeal with a “full release” letter

stating that CMS was releasing sixty-seven pages of court filings from ongoing litigation between



                                                 3
       Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 4 of 8




CMS and the liquidators of CoOportunity. See Ex. F. All sixty-seven pages of documents

produced were already publicly available on PACER. CMS produced no documents that were not

already publicly available. RSM’s counsel inquired with CMS as to whether this production

constituted CMS’s final and complete response to RSM’s request. CMS did not provide an answer.

       15.     On June 16, 2020, CMS advised RSM that it was CMS’s position that because the

solvency loan program is relevant to ongoing litigation between CMS and the liquidators of

CoOportunity, documents related to that program would not be released. See Ex. G. In subsequent

dialogue between CMS and counsel for RSM, RSM asked CMS to clarify whether the full release

letter was its full and final response to RSM’s request. CMS did not provide a definite answer. It

instead advised RSM that it would consider whether to produce any additional documents in

response to RSM’s request.

       16.     On June 30, 2020, RSM again requested clarity on whether CMS’s June 12, 2020

response was its full and final answer to RSM’s request. See Ex. H. RSM reiterated that CMS

was improperly invoking Exemption 5 to avoid production of non-privileged documents.

       17.     On July 1, 2020, CMS responded to RSM’s June 30, 2020 letter and stated that it

“agreed” with RSM’s position. CMS advised RSM that “records would be forthcoming.” See Ex.

I.

       18.     On July 21, 2020, CMS issued another “full release” letter in which CMS stated

that it had identified and was releasing thirty-three pages of responsive documents. See Ex. J. This

letter stated that CMS was providing documents in response only to RSM’s request for documents

exchanged between CMS and the liquidators of CoOportunity. Id. at 1. CMS released no

internally created documents.




                                                 4
        Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 5 of 8




        19.     On July 31, 2020, CMS issued another “full release” letter in which CMS stated

that it had identified and was releasing nine pages of responsive documents. See Ex. K. This letter

stated that CMS was providing documents in response only to RSM’s request for documents

exchanged between CMS and the liquidators of CoOportunity. Id. at 1. CMS released no

internally created documents.

        20.     On August 6, 2020, CMS issued yet another “full release” letter in which CMS

stated that it had identified and was releasing twenty-eight pages of responsive documents. See

Ex. L. This letter again stated that CMS was providing documents in response only to RSM’s

request for documents exchanged between CMS and the liquidators of CoOportunity. Id. at 1.

CMS released no internally created documents.

        21.     It has been more than seven months since RSM’s FOIA request was received, and

more than four months since RSM’s administrative appeal was filed. In all that time, CMS has

ignored virtually all of RSM’s requests. In response to RSM’s request for documents and

communications exchanged between CMS and the liquidators of CoOportunity, CMS has

produced fourteen documents totaling one hundred and seven pages, none of which was in the

sole possession of CMS—despite the fact that CMS began working with and overseeing healthcare

cooperatives such as CoOportunity nearly a decade ago, and has been engaged either in the

regulation of, or in litigation with, these entities ever since.

                          Count One (Violation of the FOIA, 5 U.S.C. § 552)

        22.     RSM repeats and incorporates by reference the foregoing paragraphs as though

fully set forth herein.

        23.     RSM submitted valid requests under FOIA that were delivered to and received by

CMS no later than January 29, 2020.



                                                    5
       Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 6 of 8




       24.     CMS has failed to respond as required by statute and has constructively denied the

request by its failure to respond and its failure to produce the requested documents, which are not

covered by any exemption. Under FOIA, because CMS advised RSM that it would take ten

additional business days to process RSM’s request, CMS was required to provide a response within

30 business days of RSM’s request. See 5 U.S.C. § 552(a)(6)(A)(ii)–(iii).

       25.     As to RSM’s specific request for documents and communications exchanged

between CMS and the liquidators of CoOportunity, as of the date of this Complaint, CMS has

effectively denied or has failed to make a complete production in response to RSM’s request. Over

nearly eight months, CMS has failed to take the statutorily required step of notifying RSM of the

scope of any responsive records it intends to produce or withhold and the reasons for any

withholdings. See 5 U.S.C. § 552(a)(6)(C).

       26.     As to the remainder of RSM’s requests, as of the date of this Complaint, CMS has

constructively and effectively denied or has failed to produce records requested by RSM in its

January 29, 2020 FOIA request or to demonstrate that such records are lawfully exempt from

production. See 5 U.S.C. § 552(a)(6)(C). Over nearly eight months, CMS has never notified RSM

of the scope of any responsive records it intends to produce or withhold and the reasons for any

withholdings, or informed RSM that it may appeal any adequately specific, adverse determination.

       27.     By failing to provide a complete response to RSM’s requests within the statutorily

prescribed time limit, CMS has violated its duties under the FOIA, including but not limited to its

duties to conduct a reasonable search for responsive records, and to produce all responsive,

reasonably segregable, nonexempt information.

       28.     RSM has exhausted its administrative remedies by filing an administrative appeal.

By failing to address RSM’s arguments and failing to provide a complete response to RSM’s



                                                6
       Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 7 of 8




request, CMS has constructively and effectively denied RSM’s appeal, both by its express refusal

to conduct a reasonable search and produce responsive documents and by construction.

       29.      RSM is being irreparably harmed by CMS’s violation of the FOIA.               CMS

undoubtedly possesses numerous nonpublic documents that are responsive to RSM’s requests and

not protected from disclosure by any applicable privilege. Those documents shed light on CMS’s

relationship with and regulation of CoOportunity, and access to them is necessary for RSM to

mount a defense to claims levied against RSM by the liquidators of CoOportunity. RSM will

continue to be irreparably harmed unless CMS is compelled to comply.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

       1. Order Defendant to conduct searches for any and all responsive records to Plaintiff’s

             FOIA request and demonstrate that it employed search methods reasonably likely to

             lead to the discovery of records responsive to Plaintiff’s FOIA request;

       2. Order Defendant to produce, by a date certain, any and all nonexempt records

             responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive records

             withheld under a claim of exemption;

       3. Enjoin Defendant from continuing to withhold any and all nonexempt records

             responsive to Plaintiff’s FOIA request;

       4. Grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably incurred

             in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

       5. Grant any other relief this Court deems appropriate.




                                                  7
       Case 4:20-cv-00315-JAJ-HCA Document 1 Filed 10/12/20 Page 8 of 8




Dated: October 12, 2020             Respectfully submitted,

                                    /s/ Michael C. Richards
                                    Michael C. Richards, AT0010828
                                    DAVIS, BROWN, KOEHN, SHORS
                                    & ROBERTS, P.C.
                                    215 10th Street, Suite 1300
                                    Des Moines, Iowa 50309
                                    Telephone: (515) 288-2500
                                    Facsimile: (515) 243-0654
                                    Email: MikeRichards@davisbrownlaw.com

                                    Thomas H.L. Selby (pro hac vice forthcoming)
                                    Jessica L. Pahl (pro hac vice forthcoming)
                                    Graham W. Safty (pro hac vice forthcoming)
                                    Matthew D. Heins (pro hac vice forthcoming)
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street N.W.
                                    Washington, D.C. 20005
                                    Telephone: (202) 434-5000
                                    Facsimile: (202) 434-5029
                                    Email: tselby@wc.com
                                             jlpahl@wc.com
                                             gsafty@wc.com
                                             mheins@wc.com

                                    Attorneys for Plaintiff RSM US LLP




                                       8
